Judgment unanimously modified in accordance with the Memorandum and as modified affirmed, with costs to plaintiff. Memorandum: In this separation action the granting of the decree to the plaintiff wife on the ground of cruel and inhuman treatment turned upon the resolution by the trial court of a question of fact and should not be disturbed. Similarly, the support provision for the wife and children is justified from the evidence of the financial condition of the defendant husband. However, the allowance to plaintiff’s attorneys of a total fee of $200 for all of their services, including the complete trial, is inadequate. The judgment should be modified so as to increase the allowance to plaintiff’s attorneys from $200 to $500, making the total fee for services the sum of $600. (Appeal and cross appeal from judgment of Oswego Trial Term in a separation action.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ.